Examiners Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph C. Drish Reg.  66198 on 7/20/2022.

The application has been amended as follows: 

1. (Currently amended) A method comprising:
	receiving an initial configuration of a plurality of sounding reference signal for positioning resources;
measuring a downlink positioning reference signal received from one or more cells;
	determining one or more transmission beams based on reception beams used for receipt of the downlink positioning reference signal from the one or more cells;
	wherein the determining of the one or more transmission beams comprises a reduction of at least one beam resource associated with a sounding reference signal for positioning;
scanning a plurality of antenna panels to identify whether it is possible to use a shared beam for multiple target cells;
combining uplink sounding reference signal resources into a single antenna panel, in response to an angle between at least two uplink transmissions being below a threshold, to reduce the at least one beam resource associated with the sounding reference signal for positioning; and
	transmitting an updated sounding reference signal for positioning configuration with information about the determined one or more transmission beams associated with the reduction of the at least one beam resource associated with the sounding reference signal for positioning.[[;]]


2. (Original) The method of claim 1, wherein the determining of the one or more beams comprises identifying a common transmission beam for multiple cells, representing an overlap of beams.
3. (Original) The method of claim 1, wherein the determining of the one or more beams comprises identifying an overlap of beams in a spatial domain.
4. (Original) The method of claim 1, wherein the determining comprises using uplink beams or beam widths different than for reception of the downlink positioning reference signal.
5. (Original) The method of claim 1, further comprising:
receiving assistance information comprising parameters for use in a link budget calculation for use in the determining of the one or more transmission beams; and
calculating a link budget based on the received assistance information parameters;
wherein the determining of the one or more transmission beams involves determining an overlap of beams.
6. – 20. (Canceled)
21. (Currently amended) An apparatus comprising:
	at least one processor; and
at least one non-transitory memory including computer program code;
wherein the at least one memory and the computer program code are configured to, with the at least one processor, cause the apparatus at least to:
	receive an initial configuration of a plurality of sounding reference signal for positioning resources;
measure a downlink positioning reference signal received from one or more cells;
	determine one or more transmission beams based on reception beams used for receipt of the downlink positioning reference signal from the one or more cells;
	wherein the determining of the one or more transmission beams comprises a reduction of at least one beam resource associated with a sounding reference signal for positioning; 
scan a plurality of antenna panels to identify whether it is possible to use a shared beam for multiple target cells;
combine uplink sounding reference signal resources into a single antenna panel, in response to an angle between at least two uplink transmissions being below a threshold, to reduce the at least one beam resource associated with the sounding reference signal for positioning; and
	transmit an updated sounding reference signal for positioning configuration with information about the determined one or more transmission beams associated with the reduction of the at least one beam resource associated with the sounding reference signal for positioning.[[;]]


22. (Original) The apparatus of claim 21, wherein the determining of the one or more beams comprises identifying a common transmission beam for multiple cells, representing an overlap of beams.
23. (Original) The apparatus of claim 21, wherein the determining of the one or more beams comprises identifying an overlap of beams in a spatial domain.
24. (Original) The apparatus of claim 21, wherein the determining comprises using uplink beams or beam widths different than for reception of the downlink positioning reference signal.
25. (Previously presented) The apparatus of claim 21, wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus at least to:
receive assistance information comprising parameters for use in a link budget calculation for use in the determining of the one or more transmission beams; and
calculate a link budget based on the received assistance information parameters;
wherein the determining of the one or more transmission beams involves determining an overlap of beams.
26. (Original) The apparatus of claim 25, wherein the calculation is based on at least one of:
	a beamforming gain for downlink positioning reference signal resources;
	a steering angle;
	a received power of the downlink positioning reference signal;
	a received minimum requested received power; or
	local knowledge of the minimum requested received power.
27. (Original) The apparatus of claim 25, wherein the assistance information is received from at least one of: a base station or a location management function.
28. (Canceled)
29. (Original) The apparatus of claim 21, wherein the determining comprises adjusting an uplink beam configuration and uplink power level to satisfy a link budget in response to a calculated uplink reference signal received power being greater than a target uplink reference signal received power for at least one of the one or more cells.
30. (Original) The apparatus of claim 21, wherein the reduction of at least one beam resource comprises broadening or tilting at least one beam to eliminate a need to use a sounding reference signal for positioning resource.
31.-40. (Canceled)
41. (Currently amended) A non-transitory program storage device readable by a machine, tangibly embodying a program of instructions executable by the machine for performing operations, the operations comprising:
	receiving an initial configuration of a plurality of sounding reference signal for positioning resources;
measuring a downlink positioning reference signal received from one or more cells;
	determining one or more transmission beams based on reception beams used for receipt of the downlink positioning reference signal from the one or more cells;
	wherein the determining of the one or more transmission beams comprises a reduction of at least one beam resource associated with a sounding reference signal for positioning; 
scanning a plurality of antenna panels to identify whether it is possible to use a shared beam for multiple target cells;
combining uplink sounding reference signal resources into a single antenna panel, in response to an angle between at least two uplink transmissions being below a threshold, to reduce the at least one beam resource associated with the sounding reference signal for positioning; and
	transmitting an updated sounding reference signal for positioning configuration with information about the determined one or more transmission beams associated with the reduction of the at least one beam resource associated with the sounding reference signal for positioning.[[;]]


42. (Original) The non-transitory program storage device of claim 41, wherein the determining of the one or more beams comprises identifying a common transmission beam for multiple cells, representing an overlap of beams.
43. (Original) The non-transitory program storage device of claim 41, wherein the determining of the one or more beams comprises identifying an overlap of beams in a spatial domain.
44. (Original) The non-transitory program storage device of claim 41, wherein the determining comprises using uplink beams or beam widths different than for reception of the downlink positioning reference signal.
45. (Original) The non-transitory program storage device of claim 41, the operations further comprising:
receiving assistance information comprising parameters for use in a link budget calculation for use in the determining of the one or more transmission beams; and
calculating a link budget based on the received assistance information parameters;
wherein the determining of the one or more transmission beams involves determining an overlap of beams.
46. – 60. (Canceled)
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-5,21-27,29-30 and 41-45 are allowed since incorporating allowable subject matter as indicated in office action issued 2/09/2022 for reasons indicated in the office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323. The examiner can normally be reached Monday - Friday 10-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMAIR AHSAN/Examiner, Art Unit 2647